Cook, J.,
delivered the opinion of the court.
The case presented to us rests upon an agreed statement of facts, which is in these words, viz.:
“It is hereby agreed by and between Spight & Street, attorneys for plaintiff in this .cause, and T. E. Pegram, attorney for the defendant herein, that Blue Mountain is an incorporated town in the Third supervisor’s district of Tippah county, containing a population of about six hundred, and including within its corporate limits an area of about one mile square.
“That the assessed value of the property, real and personal, in said Third supervisor’s district, exclusive of Blue Mountain, is four hundred and thirty-one thousand and eight dollars; that the total valuation in Blue Mountain is one hundred and eighty-seven thousand and four dollars and fifty cents.
“That at the May meeting, 1913, there was filed with the board of supervisors a petition signed by twenty per cent, of the qualified electors of the said Third supervisor’s district asking that, for the purpose of building roads, said Third district be allowed to come under chapter 150 of the Acts of 1910, as amended in chapter 257 of the Acts of 1.912, and that a bond issue of twenty thousand dollars be had. The board ordered an election to be held in said Third district, on the 17th day of July, 1913, and said election was held according to law and the vote duly declared in favor of said petition.
“Whereupon the board of supervisors entered an order upon their minutes declaring said Third district to be under chapter 150, Acts of 1910, as amended by chapter 257, Acts of 1912, for road building, and ordered a bond issue of twenty thousand dollars, which is not in excess of tbe limitations prescribed by law, and on the 1st day of May, 1914, sixteen thousand dollars of bonds were issued, and on the 2d day of June said bonds were sold according to law, maturing on the 1st day of May of each year thereafter, and bearing interest at the *299rate of six per cent, per annum from said 1st day of May, 1914, and the proceeds of said bond sale, to wit, sixteen thousand and eighty-two dollars, was deposited in the county treasury as a special fund to the credit of said Third district; that prior to this time said Third district had worked its roads under the overseer system.
“It is further agreed that the town of Blue Mountain works its streets at the expense of the municipal treasury, and by municipal authority, and, if the provision of section 4469, Code 1906, in regard to division of funds raised by an ad valorem tax, applies in this case, the town of Blue Mountain is entitled to two thousand and four hundred and forty-nine dollars and eighty-nine cents to be paid out of said special fund, to wit, sixteen thousand and eighty-two dollars. It is further agreed that through its constituted authorities Blue Mountain has demanded of the county treasurer and the board of supervisors the said sum of two thousand and four hundred and forty-nine dollars and eighty-nine' cents, and presented this claim to the board of supervisors, which was rejected, and both the said treasurer, and the said board of supervisors refused, and do now refuse, to pay, or authorize to be paid, to the town of Blue Mountain, any part of said proceeds of said bond sale. ’ ’
The town insists that its proportion of the money derived from the sale of bonds should be paid to it, and that its proportion of the fund should be ascertained and measured by section 4469, Code of 1906, treating the money to be paid by it as ad valorem taxes. The amount claimed is based upon the present assessed valuation of the property in the town. The money which will be collected from the taxpayers of the towns will, of course, have to be paid to the owners of the bonds. The fund it is sought to have divided was not collected from the. taxpayers; it was received from the purchasers of the bonds in exchange for the bonds. We *300do not believe that the statute is elastic enough to bear the strain which would be'put upon it should we approve appellant’s construction.

Affirmed.